DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on January 3, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2015/0270544) in view of Beck et al. (US 2011/0052988)
	For claims 1, 6 and 18:  Yoshida teaches positive electrode active material for use in a lithium-ion secondary battery, the positive electrode active material comprising a blend of a lithium manganese iron phosphate compound of LiαFeβM1-βXO4-γZy (Yoshida in [0058]) including LMFP (Table 1 pg. 9) blended with a second active material of Li1+xNiaMnbCocM’dO2 including LiγMꞌzO2 ([0064]) and LiNiMnCoO2 (Table 2 pg. 9), which teaches formula (1) for a LMFP and formula (2) for a NMC.
 	Yoshida does not explicitly teach a doped lithium manganese iron phosphate (dLMFP).  However, Beck in the same field of endeavor teaches doping of lithium manganese iron phosphate (Beck in [0010]) with a dopant such as Co, inter alia. ([0055])  The skilled artisan would find obvious to modify Yoshida with a doped lithium manganese iron phosphate.  The motivation for such a modification is increased electronic and full utilization of lithium capacity during fast charge/discharge of the battery. ([0081])
For claims 4, 5, 7 and 18:  The amount of NMC is 40% or less, so it follows that the balance of LMFP is 60% or more, which overlaps with greater than 70 wt % and 75 wt %, where in the case of claimed ranges which “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)	For claims 8, 16, 17:  As to the atomic proportions of the elements in the NMC compound, it is asserted that optimization of formula subscripts within the prior art conditions through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
For claim 20:  The lithium-ion secondary battery comprises a cathode including the positive electrode active material, an anode including a negative electrode active material, and an electrolytic solution including a lithium salt and an organic solvent. (Yoshida in [0040], [0085])

Claims 1, 4-5, 9-11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 2007/0141468) in view of Beck et al. (US 2011/0052988)
 	For claims 1, 9 and 19:  Barker teaches positive electrode active material for use in a lithium-ion secondary battery, the positive electrode active material comprising a blend of a lithium manganese iron phosphate (LMFP) compound of Li3FeMn(PO4)3 blended with LiNi0.8Co0.15Al0.05O2. (Barker in [0233])  This combination teaches formula (1) of LiMnxFeyM1-x-yPO4 with formula (3) of Li1+x(NiaCobAlc)O2, which teaches formula (1) for a LMFP and formula (3) for a NCA.
 	Barker does not explicitly teach a doped lithium manganese iron phosphate (dLMFP).  However, Beck in the same field of endeavor teaches doping of lithium manganese iron phosphate (Beck in [0010]) with a dopant such as Co, inter alia. ([0055])  The skilled artisan would find obvious to modify Barker with a doped lithium manganese iron phosphate.  The motivation for such a modification is increased electronic and full utilization of lithium capacity during fast charge/discharge of the battery. ([0081])
 	For claims 4-5, 10, and 19:  In Barker, the amount of the LMFP compound is 50% to 80%, which overlaps with greater than 70 wt % and 75 wt %, where in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)
 	For claim 11:  The NCA compound is LiNi0.8Co0.15Al0.05O2. (Barker in [0233])  
For claim 20:  The lithium-ion secondary battery comprises a cathode including the positive electrode active material, an anode including a negative electrode active material, and an electrolytic solution including a lithium salt and an organic solvent. (Barker in [0384-0389])

	 Claims 2-3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2015/0270544) in view of Barker (US 2007/0141468) and Beck et al. (US 2011/0052988)
	The teachings of Yoshida, Barker, and Beck are discussed above.  
	For claim 2:  As already discussed, Yoshida teaches a LMFP with a NMC, and Barker teach a LMFP with a NCA compound.  Yoshida or Barker do not explicitly teach a blend of LMFP with both NMC and NCA.  However, Yoshida also discloses a blend as a combination of two or more individual active materials in a physical mixture (Yoshida in [0070]), while Barker also discloses a blend to have an additional (third) cathode active material. (Barker in [0067])  In this regard, a patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
	For claims 3 and 12-14:  As already discussed, in both Yoshida and Barker, the amount of the LMFP compound overlaps with greater than 70 wt % so that a prima facie case of obviousness exists. (In re Wertheim)  As to the weight ratio of the NMC compound to the NCA compound, it is asserted that optimization of the weight ratio within the prior art conditions through routine experimentation is within the purview of the skilled artisan, absent of a showing of evidence or unexpected results indicating that the claimed weight ratio is critical. (In re Aller) 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over either Yoshida et al. (US 2015/0270544) or Barker (US 2007/0141468) in view of Beck et al. (US 2011/0052988), and further in view of Li et al. (US 2001/0055718)
The teachings of Yoshida, Barker, and Beck are discussed above.
Yoshida or Barker does not explicitly teach the LMFP compound to comprise LixMn5Fe0.2Mg0.05PO4.  However, Li in the same field of endeavor teaches LixMny(Fe, Mg)1-yPO4 where LiMn0.75Fe0.25PO4  may additionally include Mg, inter alia, within the compound (Li in [0074-0077]).  As to the atomic proportions of the elements, it is asserted that optimization of Fe and Mg within the compound through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical. (In re Aller)  The skilled artisan would find obvious to further modify Yoshida or Barker with a compound of LixMn5Fe0.2Mg0.05PO4.  The motivation for such a modification is to suppress distortion of the crystal structure and assure a high discharge voltage and superior charging/discharging characteristics. (Li in [0044]) 

Response to Arguments
Applicant's arguments filed 1/3/22 with the present amendment have been fully considered but they are not persuasive. 
In addressing the ground of rejection based on Yoshida in view of Barker (and appearing to address claim 1 specifically), applicant submits that at most, the stoichiometric index of nickel in the NMC compound of Yoshida is 0.5.  This argument is not found persuasive.  The NMC compound of Yoshida is also represented by the formula LiγMꞌzO2 where 0.7 ≤ z ≤ 1.1 and where Mꞌ includes Ni, inter alia. (Yoshida in [0064])  
Separately, for Barker in view of Beck (and appearing to address claim 1 specifically), applicant submits that the lithium manganese iron phosphate formula Li3FeMn(PO4)3 of Barker does not correspond to the phosphate formula of claim 1 which recites that MnxFey in the formula is 0.9<x+y<1, and applicant calculates values of less than 0.9 or lower than 2/3 for Barker.  This argument is not found persuasive.  Barker discloses a general formula A1aM1b(XY4)cZd ([Barker in [0070-0073]) where the value of "b" and the total valence of M1 in the active material must be such that the resulting active material is electrically neutral ([0078]) and where b is preferably about 1. ([0084])  For at least this reason, the argument that Barker does not correspond to the phosphate formula of claim 1 is not found persuasive.  Applicant also points out that pars. [0131] and [0132] of Barker disclose a compound (LiMn0.8Fe0.2PO4) where the sum of the stoichiometries of Mn and Fe equate to 1, but that this compound is neither blended with NCA or NMC.  In this regard, the present Office action maintains the phosphate with LiNi0.8Co0.15Al0.05O2 as the NCA compound and not the LiMn0.8Fe0.2PO4 phosphate pointed out by applicant.  As to the doping element naturally resulting in lowering the total amount of Fe+Mn to be necessarily lower than 2/3, this argument is not found persuasive.  Applicant is reminded that attorney arguments are not evidence and cannot take place of evidence in the record; an assertion of what would naturally have resulted is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness. (MPEP 2145)  Notwithstanding this, as maintained above Barker discloses that Fe+Mn is preferably about 1 so that the premise of a dopant lowering below 2/3 is unfounded in Barker.   
As Yoshida and Barker are each maintained towards the present claims, the argument for claims 2, 3, 12 and 14 that these claims are nonobvious over the combination of Yoshida, Barker, and Beck is not found persuasive for the same reasons maintained above.  Specifically, Yoshida is maintained to teach nickel at a stoichiometric amount greater than 0.6 within the disclosed range of 0.7 ≤ z ≤ 1.1.

The examiner notes that arguments for Beck and Li appear to be merely that these references do not remedy alleged deficiencies in Barker, and alleged deficiencies in Yoshida, Barker and Beck, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722